Citation Nr: 0103223	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
hepatitis.

In December 2000, the veteran presented testimony at a 
personal hearing before the undersigned.  A transcript of 
this hearing has been obtained and associated with the claims 
folder.


REMAND

The veteran is seeking entitlement to service connection for 
hepatitis.  He essentially contends that he has experienced 
various symptoms, including fatigue and respiratory problems, 
which he asserts are attributable to hepatitis incurred in 
service.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, which 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In accordance with this duty, and for 
the reasons and bases set forth below, the Board finds that 
additional evidentiary development is warranted before the 
veteran's claim can be properly adjudicated.

During his December 2000 hearing, the veteran testified that 
he suffered from a variety of symptoms, including respiratory 
problems, fatigue, and leg cramps, which he believed may be 
related to the hepatitis he incurred in service.  He stated 
that he was currently receiving medications for these 
symptoms from a private physician.  As noted above, the 
Veterans Claims Assistance Act of 2000 provides that VA shall 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  Because the veteran in this case 
has reported the existence of potentially relevant private 
medical records, the Board finds that a remand is warranted 
in order to allow the RO an opportunity to obtain those 
records.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of any 
health care providers who have treated 
the veteran for his claimed residuals of 
hepatitis.  After securing any necessary 
consents from the veteran, the RO should 
obtain the records of such treatment and 
associate them with the veteran's VA 
claims folder.

2.  Upon completion of the foregoing, the 
RO should review all of the evidence of 
record, including any evidence obtained 
pursuant to this remand.  If, after 
reviewing this evidence, the RO 
determines that any additional 
development is warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should undertake such development 
as it deems necessary, to include 
obtaining a VA medical examination.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis, with consideration given to 
all of the evidence of record, including 
any evidence submitted by the veteran 
and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


